222 F.2d 957
Joseph V. FROSINA, Appellant,v.POST OFFICE EMPLOYEES' CREDIT UNION, Appellee.
No. 15478.
United States Court of Appeals Fifth Circuit.
June 21, 1955.

Appeal from the United States District Court for the Eastern District of Louisiana; Herbert W. Christenberry, Judge.
J. Weeks Murphy, New Orleans, La., for appellant.
James Gibson Tucker, Jr., New Orleans, La., Tucker & Schonekas, New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and RIVES and TUTTLE, Circuit Judges.
PER CURIAM.


1
An examination of the record disclosing that the appeal is wholly unmeritorious, the order appealed from is affirmed.